Citation Nr: 1315041	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  99-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction of the evaluation for degenerative disc disease of L5-S1 from 20 percent to 10 percent as of July 1, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of L5-S1 from July 1, 1998, to September 25, 2008 and in excess of 20 percent from September 26, 2008. 

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The appellant is a veteran that served on active duty from July 1978 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in September 2004, May 2010, and June 2012.  

As noted in the June 2012 Remand, the Veteran testified at a Board hearing in September 2004.  However, the Veterans Law Judge who conducted that hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing. 38 C.F.R. § 20.707.  Accordingly, correspondence was sent to the Veteran in April 2012 to determine whether he desired a new hearing in this case.  The Board received a response from the Veteran in May 2012, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO (i.e., "Travel Board hearing").  The Travel Board hearing was scheduled by the RO.  The Veteran testified at another hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board.

According to testimony given at the October 2012 hearing, the Veteran wants service connection for a knee disability.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In statements dated in March 2012, the Veteran's representative requested that the case be remanded, contending that the most recent VA examination conducted in September 2010 was inadequate for rating purposes.  He argues that the VA examiner did not adequately recognize the significance of the Veteran's reported pain.  He also argues that the rating agency failed to adequately consider the functional loss, caused by pain as outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.10, 4.40, 4.45.  He also requests that the RO consider an extraschedular rating.  Section 4.16(b), allows for extra-schedular consideration of cases in which Veterans are unemployable due to service-connected disabilities but do not meet the percentage standards set forth in § 4.16(a).  The Board is precluded from assigning an extra-schedular rating in the first instance, either under 38 C.F.R. § 3.321(b)(1) or 4.16(b). 

Further, at his hearing the Veteran reported that he has increased symptoms to include incapacitating episodes of back pain.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  This will also permit evaluation of the severity of the Veteran's lumbar spine disability on both a schedular basis and an extraschedular basis under 38 C.F.R. § 3.321(b)(1), without prejudice to the Veteran. 

Further, reviewing the VCAA notice letters that have been sent to the Veteran, none pertain to the issue of a TDIU.  Therefore, further notice should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA notice letter regarding the derivative TDIU claim.  The letter must apprise them of the type of information and evidence necessary to substantiate this claim, including of whose specific responsibility, the Veteran's or VA's, it is for obtaining this supporting evidence.

2.  Give the Veteran an opportunity to identify any additional healthcare provider who has treated him for his service-connected lumbar spine disability.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional records, schedule appropriate VA compensation examination(s) (neurological and orthopedic) to assess the severity of his lumbar spine disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

The examiner must review the claims file for the pertinent medical and other history, including a complete copy of this remand.

The examiner should comment on whether the Veteran has intervertebral disc syndrome (IVDS) that is productive of incapacitating episodes* and, if so, the total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Furthermore, the examiner should discuss the severity of any associated neurological impairment-including, in particular, involving the lower extremities (e.g., decreased sensation from radiculopathy or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should identify the nerve and assess impairment according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe. 

The Veteran is hereby advised that failure to report for this scheduled VA examination(s), without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Determine whether the Veteran is entitled to a TDIU, including on an extra-schedular basis. 

5.  If the claims are not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



